Citation Nr: 1018543	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

2.  Entitlement to service connection for inflammatory 
arthritis, claimed as joint swelling.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as nausea.

4.  Entitlement to service connection for a skin condition, 
claimed as recurrent boils and cysts, recurrent rash, sun 
sensitivity, and bleeding or chafing of the skin along the 
inner thighs and waist.

5.  Entitlement to service connection for an eye condition, 
claimed as eye swelling and sun sensitivity.




REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
May 1967 to December 1970.  He subsequently was in the 
Tennessee Air National Guard from June 1978 until June 1996, 
during which he had additional active duty service 
from August 1994 to February 1995.  His periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

Consistent with his hearing testimony, the Board has 
recharacterized the Veteran's claims based on the particular 
parts of his body affected rather than as the generalized 
symptoms he had earlier claimed.

Service connection is not granted based on symptoms, alone, 
rather on underlying diagnoses and resulting disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  As will be explained, the 
Veteran does not currently have diagnoses to account for any 
of his claimed symptoms.  Nevertheless, since he is competent 
even as a layman to proclaim having experienced these 
symptoms, both during his military service and during the 
years since, and even if not documented in the records 
concerning his service, the Board is remanding his claims 
(except for a low back disorder) to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration, including to have him undergo VA Compensation 
and Pension examinations.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An October 2000 RO rating decision denied the Veteran's 
petition to reopen a previously denied claim for service 
connection for a low back disorder.

2.  The additional evidence received since that October 2000 
RO rating decision continuing to deny this claim is 
cumulative or redundant of evidence already considered in 
that decision or does not relate to an unestablished fact 
necessary to substantiate this claim or raise a reasonable 
possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  That October 2000 rating decision denying the petition to 
reopen this claim service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted since 
that rating decision to reopen this previously denied and 
unappealed claim for service connection.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit being sought.  To 
satisfy this requirement, VA adjudicators are required to 
look at the bases for the denial in the prior decision and 
provide the claimant a notice letter describing what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and 
June 2007, prior to initially adjudicating the petition to 
reopen his claim in January 2008, the preferred sequence.  
Those letters informed him of the evidence required to reopen 
his claim for service connection and establish his underlying 
entitlement, and of his and VA's respective responsibilities 
in obtaining supporting evidence.  Those letters also 
complied with Dingess, as they apprised him of the downstream 
disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to his 
claim.  

And if, as here, the claim at issue has been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, he is required to present new and 
material evidence to reopen the claim under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claim.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  And despite his and 
his representative's contentions to the contrary, since, as 
will be explained, the Board is denying the petition to 
reopen the claim for service connection for a low back 
disorder, absent the required new and material evidence, 
there is no obligation to schedule him for a VA compensation 
examination concerning this claim unless and until he first 
satisfies this threshold preliminary evidentiary burden.  
38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Low Back Disorder

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

A January 1971 rating decision initially considered and 
denied this claim for service connection for a low back 
disorder because, although the Veteran had complained of back 
pain, a medical examination had found no underlying pathology 
of the low back to support or account for his reports of 
pain.  See again 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  He did not appeal that 1971 
decision, so it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In January 1996, the Veteran filed a petition to reopen this 
previously denied claim for service connection for a low back 
disorder, and in an October 1996 rating decision the RO 
denied the petition to reopen this claim on the basis that 
the evidence submitted was not new and material.  Although 
this additional evidence submitted confirmed he had a back 
disability, this evidence indicated it was the result of an 
intercurrent 1995 motor vehicle accident, so unrelated to his 
military service.  He did not appeal that decision, either, 
so it too became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A medical 
report submitted in September 1996 was not considered in that 
October 1996 rating decision, so a supplemental rating 
decision was issued in January 1997.  That January 1997 
rating decision also denied the petition to reopen the claim 
for service connection for a low back disorder on essentially 
this same basis - the intervening injury.

In June 2000, the Veteran filed another petition to reopen 
this previously denied claim for service connection for a low 
back disorder, and in an October 2000 rating decision the RO 
again denied his petition, again concluding there was not the 
required new and material evidence.  And just as previously, 
he did not appeal that decision, so it also became final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The Veteran filed his current petition to reopen this claim 
for service connection for a low back disorder in March 2007.  
As support for this current petition, he has since submitted 
VA treatment records from March 2006 to April 2007, 
a lay statement dated in April 2007 and two others dated in 
June 2007, and the transcript of his videoconference hearing 
testimony in January 2010.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the October 
2000 rating decision that previously considered and denied 
the petition to reopen this claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This threshold initial 
determination affects the Board's jurisdiction to adjudicate 
the claim on its underlying merits.  If there is no new and 
material evidence, that is where the analysis ends, and what 
the RO may have determined in this regard is irrelevant.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, however, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  



When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a low back disorder is the 
evidence that has been added to the record since the final 
and binding October 2000 rating decision.  And considering 
the basis of that denial, new and material evidence must 
suggest he has a currently diagnosed low back disorder that 
was incurred during or aggravated by his military service.  

Concerning this, as mentioned, since the October 2000 rating 
decision the Veteran has submitted VA treatment records from 
March 2006 to April 2007, lay statements, and the transcript 
of his testimony at the January 2010 videoconference hearing.  
His personal statements in this regard are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that a layman is not 
competent to offer a diagnosis and medical opinion regarding 
causation, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Also, to the extent the Veteran is merely reiterating 
arguments he made prior to the RO previously denying this 
claim, this is not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).



The VA treatment records show treatment for "left arm/back 
pain" in March 2006 and references to a history of lumbago.  
But none of these records date this disorder back to the 
Veteran's military service or include any opinion concerning 
the etiology of this disorder in terms of its potential 
relationship to his military service.  So, on the one hand, 
this medical evidence is "new" in that it did not exist at 
the time of the October 2000 rating decision and, therefore, 
was not considered and could not possibly have been.  But 
this additional medical evidence is not also material to the 
determinative issue of whether the Veteran's low back 
disorder was incurred in or aggravated by his military 
service.  Instead, this medical evidence only indicates he 
has reported a history of low back pain and sought treatment 
for upper back pain, without also in turn etiologically 
linking this pain to a diagnosis or linking it directly to 
his military service.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records merely describing 
the Veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.).  

In order to reopen this claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding January 1971 
rating decision was the lack of a diagnosed low back 
disability.  In connection with his subsequent petitions to 
reopen his claim, he submitted this required evidence of 
current back disability, namely degenerative disc disease.  
However, these records attributed the herniated lumbar discs 
to an intercurrent June 1995 motor vehicle accident and not 
to his lumbar strain in service.  In this his most recent 
petition to reopen his claim, he still has not submitted this 
additionally required evidence, i.e., a medical nexus opinion 
suggesting that his degenerative disc disease is attributable 
to his military service.  Therefore, because his newly 
submitted evidence does not contain this necessary medical 
nexus opinion supportive of his claim, this additional 
medical evidence still fails to provide the unestablished 
facts necessary to substantiate his claim.



Hence, none of the additional evidence received since the 
RO's October 2000 rating decision is both new and material to 
the claim as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, the decision denying his claim remains 
final and binding.  Furthermore, inasmuch as he has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.


REMAND

The Veteran is also requesting service connection for 
multiple symptoms including joint swelling, nausea, eye 
swelling, sensitivity to light of the eyes and skin, bleeding 
between his legs and along his waist, recurrent boils and 
cysts, and a recurrent rash.  He has not specifically 
requested service connection for a diagnosed disability.  Due 
to the confusion as to what exactly he is claiming 
entitlement to service connection for, these claims require 
further development. 

First of all, the Board is recharacterizing the Veteran's 
claims based on the parts of the body affected so as to order 
the appropriate medical examinations.  The Board has 
recharacterized his claims as for:
*	Service connection for inflammatory arthritis
*	Service connection for a gastrointestinal disorder
*	Service connection for an eye disorder
*	Service connection for a skin disorder



Second, the Veteran should be allowed an opportunity to 
comment on the Board's recharacterization of his claims.  If 
he does not believe the Board's characterization of his 
claims accurately reflects the claims he is trying to pursue, 
he should inform the RO in writing of the discrepancies.  The 
one caveat being that the claims process is not the forum for 
diagnostic medicine.  If he is unable to secure a diagnosis 
from his treating providers, the claims process is not the 
forum for running additional tests that his treating 
providers deem inappropriate or unnecessary.

Third, unless otherwise instructed by him, the RO should 
schedule the Veteran for compensation and pension 
examinations for his joint, GI, eye and skin complaints.  

Fourth, if any condition is diagnosed, then a medical nexus 
opinion should be requested for that condition.  The Board 
notes that this Veteran's case does not meet the criteria 
that VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). See also 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Nevertheless, 
if a disability is diagnosed at the conclusion of any of the 
four examinations, a medical opinion should be requested for 
each diagnosis rendered.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Give the Veteran an opportunity to 
comment on the recharacterization of his 
claims in terms of whether the Board's 
interpretation best summarizes their 
parameters.

2.  Schedule the Veteran for medical 
examinations for his claimed joint, GI, 
eye, and skin complaints.  If a disability 
is diagnosed, request an opinion to 
determine the etiology of that disability.  

In particular, the examiner should comment 
on the likelihood (very likely, as likely 
as not, or unlikely) that any disability 
diagnosed initially manifested during the 
Veteran's active military service from May 
1967 to December 1970 and from August 1994 
to February 1995.  

The examiner should specifically state 
whether any currently diagnosed disability 
is related to those periods of service 
(and any additional qualifying service on 
ACDUTRA or INACDUTRA), including to any 
treatment/complaints/diagnoses in service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for this scheduled medical 
examination, without good cause, may have 
adverse consequences on his pending 
claims.

3.  Then readjudicate the claims for 
joint, GI, eye and skin disabilities in 
light of the additional evidence.  If 
these claims are not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


